Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Finnegan on 8/11/2022.

The application has been amended as follows: 

In the Claims:
Cancel Claims 1-2
Claim 4 (Currently Amended). The system of claim 3, 
wherein the six pull assembly holes defines an adjacency configuration comprising: 
two pull assembly holes centrally located along the pull portion;
the two pull assembly holes spaced apart by an adjacency distance; and 
the adjacency distance is at least one third less [[that]] than a distance that defines a non-adjacent spacing of [[the]] a remaining four of the six pull assembly holes
Cancel Claims 5-6

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 9/30/2020 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
All Figures must have their own Figure number for each different view. For instance, Figure 1 shows three different views, each of which should have their own figure number such as FIG. 1A, FIG. 1B, FIG 1C. Figures 1-8 each have multiple views or configurations that should be labeled separately.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 8646151 teaches a pull assembly having six holes in a rear surface, the six holes defining three complementary pairs of a predefined spacing. US 2011/0179603 teaches an adjustable pull assembly having holes in the base portion that can slide or adjust relative to the pull portion. However ‘151  and ‘603 do not disclose wherein associating the first complementary pair with said pair of bore holes defines a first position of the pull assembly relative to the drawer or the door, wherein associating the second complementary pair with said pair of bore holes defines a second position of the pull assembly relative to the drawer or the door; and associating the third complementary pair with said pair of bore holes defines a third position of the pull assembly relative to the drawer or the door. These limitations, in combination with all the other limitations of claim 3, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677